 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   ERIN A. CORNELL (CABN 227135)
 5 MEREDITH B. OSBORN (CABN 250467)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-6774
 8        meredith.osborn@usdoj.gov

 9 Attorneys for United States of America
10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                      ) CR 17-00533 EMC
                                                    )
14           Plaintiff,                             ) [PROPOSED] ORDER EXCLUDING TIME
                                                    ) FROM FEBRUARY 13, 2019 TO MAY 15, 2019
15      v.                                          )
                                                    )
16   JONATHAN JOSEPH NELSON, ET AL,                 )
                                                    )
17           Defendants.                            )
                                                    )
18

19           On February 13, 2019, defendants Jonathan Joseph Nelson, Raymond Michael Foakes, Russell
20 Allen Lyles, Jr., Jeremy Daniel Greer, Brian Wayne Wendt, Russell Taylor Ott, Damien David Cesena,

21 Brian Allen Burke, David Salvatore Diaz, III, and Merle Frederick Hefferman and plaintiff United

22 States of America appeared before the Court for a status. Defendant Christopher Ranieri’s presence was

23 waived, but his counsel appeared. The parties reported on the status of discovery of electronic device

24 materials, discovery related to search warrants executed in the case, and the government’s protocol for

25 determining whether it will seek the death penalty for the defendants who have been charged with death

26 eligible offenses. The Court also heard argument on defendant Nelson’s motion to revoke the order of

27 detention, and ordered defendant Nelson detained. The Court set a further status for May 15, 2019 at

28 1:30 p.m.

     [PROP] ORDER EXCLUDING TIME
     CR 17-00533 EMC                                1
 1          Based on the representations of counsel and for good cause shown, the Court finds that time is

 2 excludable between February 13, 2019 and May 15, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A) and

 3 (h)(7)(B)(iv), on the basis that the ends of justice served by the continuance outweigh the best interests

 4 of the public and defendants in a speedy trial, and because failure to grant a continuance would deny

 5 defendants’ counsel the reasonable time necessary for effective preparation, taking into account the

 6 exercise of due diligence. The Court also finds that the case is complex based on the number of

 7 defendants and the nature of the prosecution, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii).

 8          Therefore, IT IS HEREBY ORDERED that the matter is set before this Court on May 15, 2019

 9 at 1:30 p.m. for a further status, and that the time between February 13, 2019 and May 15, 2019 shall be
10 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

11
          February 21, 2019
12 DATED: ___________________                                    _________________________________
                                                                 HON. EDWARD M. CHEN
13                                                               United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROP] ORDER EXCLUDING TIME
     CR 17-00533 EMC                                 2
